AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

[LANDMARK PORTFOLIO]

THIS AGREEMENT (“Agreement”) is made this 18th day of June, 2010 (the “Effective
Date”), by and between GRUBB & ELLIS EQUITY ADVISORS, LLC, a Delaware limited
liability company (“Buyer”) and the following parties: WHITE OAKS REAL ESTATE
INVESTMENTS OF CAPE GIRARDEAU LLC, a Missouri limited liability company (“White
Oaks CG”), WHITE OAKS REAL ESTATE INVESTMENTS OF JOPLIN LLC, a Missouri limited
liability company (“White Oaks Joplin”), WHITE OAKS REAL ESTATE INVESTMENTS OF
COLUMBIA LLC, a Missouri limited liability company (“White Oaks Columbia”), and
WHITE OAKS REAL ESTATE INVESTMENTS OF GEORGIA LLC, a Georgia limited liability
company (“White Oaks Athens”). As the context requires, each of White Oaks CG,
White Oaks Joplin, White Oaks Columbia and White Oaks Athens individually are
generically referred to herein as “a Seller”, and collectively are referred to
herein as “Seller”.

RECITALS

A. White Oaks CG is the owner of that certain real property having a street
address of 3255 Independence St., Cape Girardeau MO 63703, being more
particularly described on Exhibit A attached hereto (together with the Other
Property Rights (defined below), the “CG Real Property”). White Oaks Joplin is
the owner of that certain real property having a street address of 2040 W. 32nd
St., Joplin MO 64804, being more particularly described on Exhibit A attached
hereto (together with the Other Property Rights, the “Joplin Real Property”).
White Oaks Columbia is the owner of that certain real property having a street
address of 604 N. Old Hwy 63, Columbia MO 65201, being more particularly
described on Exhibit A attached hereto (together with the Other Property Rights,
the “Columbia Real Property”). White Oaks Athens is the owner of that certain
real property having a street address of 775 Sunset Drive, Athens GA 30606,
being more particularly described on Exhibit A (together with the Other Property
Rights, the “Athens Real Property”).

B. The CG Real Property, Joplin Real Property, Columbia Real Property and the
Athens Real Property collectively are referred to as the “Real Property.”

AGREEMENT

FOR AND IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH HEREIN AND OTHER GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, AGREE AS
FOLLOWS:

Section 1. Terms and Definitions: The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

(a) “Broker” shall mean Creative Health Capital, Inc., acting as Seller’s agent.

(b) “Closing” shall mean the consummation of the transaction contemplated herein
with respect to each of the CG Property, the Joplin Property, the Athens
Property and the Columbia Property. The Closing for the CG Property, the Joplin
Property and the Athens Property will occur on the date (the “Closing Date”)
that is the thirtieth (30th) day after expiration of the Due Diligence Period
(as defined herein), subject to the extension set forth in Section 10 hereof. As
a result of such extension (if exercised), the Closing for the CG Property, the
Joplin Property and the Athens Property may (but need not) occur on the same
Closing Date. The term “Closing” includes the Columbia Closing.

(c) “Columbia Closing” shall mean the Closing for the Columbia Property, which
is set forth in greater detail in Section 27.

(d) “Due Diligence Period” shall mean the period beginning upon the date a fully
executed original of this Agreement is delivered to Buyer and extending until
the end of the date that is the later of: (i) thirty (30) days following the
Effective Date of this Agreement and (ii) July 22, 2010.

(e) “Earnest Money” shall mean the sum of Seven Hundred Fifty Thousand and
No/100 Dollars ($750,000.00) (together with all interest accrued thereon). The
Earnest Money shall be delivered to Title Insurer within three (3) business days
after the execution and delivery to both parties of this Agreement. The Earnest
Money shall be deposited by Buyer in escrow with Title Insurer, to be applied as
part payment of the Purchase Price at the time the sale is closed, or disbursed
as agreed upon in accordance with the terms of this Agreement. Seller and Buyer
shall share equally in the responsibility for paying any reasonable escrow fees
charged by the Title Insurer. Of the Earnest Money, $154,385 is agreed to be
applicable to the CG Property (the “CG Earnest Money”), $173,200 is agreed to be
applicable to the Joplin Property (the “Joplin Earnest Money”), $185,000 is
agreed to be applicable to the Columbia Property (the “Columbia Earnest Money”)
and $237,415 is agreed to be applicable to the Athens Property (the “Athens
Earnest Money”).

(f) “Guarantor” shall mean Landmark Holdings of Missouri, LLC, a Missouri
limited liability company.

(g) “Master Lease” shall mean that certain Master Lease to be entered into
between Buyer and Tenant on the Closing Date, the form of which is attached
hereto as Schedule 10(k).

(h) “Operating Subleases” shall mean the four (4) sublease agreements between
Tenant, as sublandlord, and Landmark CG, Landmark Joplin, Landmark Columbia and
Landmark Athens, respectively, as subtenant. Each Operating Sublease shall be
substantially in the form attached to this Agreement as Schedule 10(l), with
deviations from said form requiring the consent of the parties.

(i) “Operating Subtenant” shall mean (i) Landmark CG, as tenant of the CG Real
Property and CG Improvements pursuant to the Operating Sublease relating to
same; (ii) Landmark Joplin, as tenant of the Joplin Real Property and Joplin
Improvements pursuant to the Operating Sublease relating to same; (iii) Landmark
Columbia, as tenant of the Columbia Real Property and Columbia Improvements
pursuant to the Operating Sublease relating to same; and (iv) Landmark Athens,
as tenant of the Athens Real Property and Athens Improvements pursuant to the
Operating Sublease relating to same.

(j) “Other Property Rights” shall mean all gores, strips, easements, licenses,
rights tenements, hereditaments, liberties, powers, privileges and appurtenances
relating to the Real Property, and all of Seller’s right, title and interest in
and to any adjacent or abutting lands lying in the beds of streets or roads,
whether open, proposed or vacated.

(k) “Property” shall mean all of the following:

(i) the Real Property;

(ii) all buildings, facilities and other improvements located on the Real
Property, including without limitation all fixtures, fittings and components
thereof (such as any and all elevators, partitions, ducts, motors, compressors,
and the heating, ventilating, air conditioning, plumbing, sprinkling, drainage,
lighting, gas, electrical and all other systems located therein) (collectively,
the “Improvements”); provided, however the Improvements shall not include any
personal property, removable trade fixtures or equipment of the Operating
Subtenants or any of the Tenant Personal Property as defined by the Master
Lease;

(iii) all right, title and interest of Seller, if any, to any unpaid award for
(A) any taking or condemnation of the Real Property or any portion thereof, or
(B) any damage to the Real Property or the Improvements by reason of a change of
grade of any street or highway (collectively, the “Awards”); and

(iv) all right, title and interest of Seller in and to the documents, surveys,
reports relating to the physical attributes of the Real Property and
Improvements (but only to the extent assignable), as opposed to the operation
thereof (the “Property Diligence Materials”)

(v) all right, title and interest of Seller in and to the intangible property
required to permit the use of the Real Property as a long term acute care
hospital, including without limitation, any and all of Sellers’ rights in the
following (but only the extent lawfully assignable): certificates of occupancy
and other permits, licenses and certificates and certificates of need and all
warranties, guaranties and other assurances of performance pertaining to the
Real Property and Improvements, all surveys, drawings, plans, specifications,
diagrams, reports, environmental assessments and other architectural or
engineering work product (collectively, the “Intangible Property”). Intangible
Property shall exclude Sellers’ intellectual property used in the operation of
the business at the Real Property, such as trade names, logos and the like.

As to the CG Real Property, the Improvements are referred to as the “CG
Improvements,” the Awards are referred to as the “CG Awards,” the Property
Diligence Materials are referred to as the “CG Property Diligence Materials,”
the Intangible Property is referred to as the “CG Intangible Property” and
collectively the foregoing are referred to as the “CG Property”. As to the
Joplin Real Property, the Improvements are referred to as the “Joplin
Improvements,” the Awards are referred to as the “Joplin Awards,” the Property
Diligence Materials are referred to as the “Joplin Diligence Materials,” the
Property Diligence Materials are referred to as the “Joplin Property Diligence
Materials,” the Intangible Property is referred to as the “Joplin Intangible
Property” and collectively the foregoing are referred to as the “Joplin
Property”. As to the Columbia Real Property, the Improvements are referred to as
the “Columbia Improvements,” the Awards are referred to as the “Columbia
Awards,” the Property Diligence Materials are referred to as the “Columbia
Property Diligence Materials,” the Intangible Property is referred to as the
“Columbia Intangible Property” and collectively the foregoing are referred to as
the “Columbia Property”. As to the Athens Real Property, the Improvements are
referred to as the “Athens Improvements,” the Awards are referred to as the
“Athens Awards,” the Property Diligence Materials are referred to as the “Athens
Property Diligence Materials,” the Intangible Property is referred to as the
“Athens Intangible Property” and collectively the foregoing are referred to as
the “Athens Property”. The phrase “one of the Properties” shall mean a generic
reference to one or more of the CG Property, Joplin Property, Columbia Property
and Athens Property.

(l) “Purchase Price” shall mean the sum of Forty-One Million Six Hundred
Ninety-Five Thousand and 00/100 Dollars ($41,695,000.00), allocated pursuant to
Exhibit A-1, and payable in cash at Closing; provided that the amount of the
Purchase Price allocated to each of the CG Property, the Joplin Property, the
Athens Property and the Columbia Property shall not be payable until the
applicable closing of each of said Properties.

(m) “Seller’s Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:

c/o White Oaks Real Estate Investments, LLC

543 Deer Creek Lane,

Cape Girardeau, Missouri 63701

Attn.: Dr. William Kapp

Email: wkapp@LANDMARKHOSPITALS.COM

And to:

A Fuller Glaser, Jr., Esq.

Herzog Crebs LLP

100 North Broadway, 14th Floor

St. Louis, MO 63102-2728

Email: afg@herzogcrebs.com

And to:

     
Daniel Brown
 
Creative Health Capital, LLC

1840 Oak Avenue
 
Evanston IL 60201

Email:
  dbrown@chcapital.com

(n) “Buyer’s Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:

     
Mr. Stefan Oh
 
Grubb & Ellis Equity Advisors, LLC
1551 N. Tustin Avenue, Suite 300
Santa Ana, CA 97205

Email:
  Stefan.Oh@Grubb-Ellis.com

And to:

         
Steven A. Kaye, Esq.
        Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100

Atlanta, GA 30363 Email:
  steven.kaye@agg.com

(o) “Tenant” shall mean Landmark Real Estate Holdings, LLC, a Missouri limited
liability company, the tenant under the Master Lease and the landlord under each
of the Operating Subleases. At Closing, Guarantor shall be the sole member of
Tenant.

(p) “Title Insurer” shall mean First American Title Insurance Company, whose
notice address shall be as follows, except as may be changed pursuant to the
Notice section herein:

First American Title Insurance Company
National Commercial Services
777 South Figueroa Street, Fourth Floor,
Los Angeles, CA 90017
Attn: Barbara Laffer
Senior Commercial Escrow Officer
Tel. No.: 213-271-1702
e-fax:  818-450-0135

e-mail: blaffer@firstam.com

Section 2. Proration of Expenses and Payment of Costs and Recording Fees. Seller
and Buyer agree that all utility charges, real estate taxes, assessments and any
assumed liabilities shall be prorated on a calendar-year basis as of the date of
Closing, subject to the obligations of Tenant under the Master Lease. If Closing
shall occur before the actual taxes and special assessments payable during such
year are known, the apportionment of taxes shall be upon the basis of taxes for
the Real Property and Improvements payable during the immediately preceding
year, provided that, if the taxes and special assessments payable during the
year in which Closing occurs are thereafter determined to be more or less than
the taxes payable during the preceding year, Seller and Buyer promptly shall
adjust the proration of such taxes and special assessments, and Seller or Buyer,
as the case may be, shall pay to the other any amount required as a result of
such adjustment and this covenant shall not merge with the Deed delivered
hereunder but shall survive the Closing. Seller shall be responsible for the
payment of all municipal license taxes payable during the calendar year in which
the Closing occurs and corresponding to any period prior to the Closing Date,
and the Master Lease shall require that Tenant pay all such amounts from and
after the Closing Date. Seller shall pay all fees (including defeasance fees),
charges and expenses imposed or assessed in connection with the prepayment of
all mortgage loans encumbering the Property. The premium and related charges for
owner’s title insurance policy to be issued to Buyer, transfer tax and deed
preparation and recording fees necessary to record the deed at the register of
deeds office where each Property is located shall be allocated between Seller
and Buyer in accordance with the custom of the jurisdictions in which the Real
Property is located. Buyer shall be responsible for the cost of its own surveys,
Phase 1 environmental studies and due diligence investigations. Seller and Buyer
shall be responsible for their own attorney’s fees.

Section 3. Sale of Property. Seller hereby agrees to sell, transfer and convey
the Property to Buyer, and Buyer hereby agrees to purchase and accept the
Property from Seller, in each case for the Purchase Price (as allocated on
Exhibit A) and on and subject to the other terms and conditions set forth in
this Agreement.

Section 4. Payment of Purchase Price. Buyer shall pay the Purchase Price in
accordance with all the terms and conditions of this Agreement. Buyer shall pay
the Purchase Price by wire transfer of immediately available federal funds to
the Title Insurer on the morning of the Closing, and Title Insurer shall
disburse all funds it receives from the parties in connection with the Closing.
Seller shall be responsible for any prepayment penalties or fees associated with
the pay-off of debt encumbering the Property.

Section 5. Title. At Closing, Seller agrees to convey to Buyer fee simple
marketable title to the Real Property and Improvements by special warranty deed,
free and clear of all liens, defects of title, conditions, easements,
assessments, restrictions, and encumbrances except for (i) the Master Lease and
the Operating Subleases, (ii) taxes for the current year and subsequent years
not yet due and payable (subject to apportionment as provided elsewhere in this
Agreement), (iii) existing zoning laws, ordinances and regulations and other
laws, ordinances and regulations respecting the use, occupancy and operation of
the Real Property and Improvements, (iv) and other exceptions set forth in the
Title Report for each location (as defined below) or on a survey of the Real
Property and Improvements which Seller does not agree to cure under Section 6(a)
herein and in which Buyer waives as an Objection pursuant to said Section 6(a)
(collectively, the “Permitted Exceptions”).

Section 6. Examination of Property. Seller and Buyer hereby agree as follows:

(a) Title Examination. Buyer shall order a title report for each location
(collectively, the “Title Reports”) from the Title Insurer promptly after the
date hereof. Seller shall deliver a copy of its most recent ALTA survey for each
Real Property to the extent within Seller’s possession or readily obtainable by
Seller, within three (3) business days after the date hereof which Buyer shall
have the right to have updated and revised to incorporate Buyer’s survey
requirements. Before the expiration of the Due Diligence Period, Buyer shall
furnish to Seller a copy of Buyer’s Title Reports and surveys, together with a
statement specifying any defects in title and/or the surveys (the “Objections”).
Seller shall notify Buyer within ten (10) days after receipt of the Objections
whether Seller will cure the Objections. If Seller does not respond within said
ten (10) day period, Seller shall be deemed to have elected to not cure the
Objections. If Seller does not agree (or is deemed to not agree) to cure the
Objections, Buyer shall have the right, by notice given to Seller and Title
Insurer within ten (10) days after receipt of Seller’s notice (or within ten
(10) days of the expiration of Seller’s ten (10) day response period, if Seller
does not respond), either to (a) waive the Objections and close title without
abatement or reduction of the Purchase Price, or (b) terminate this Agreement
and obtain a refund of the Earnest Money. If Buyer fails to deliver the
Objections to Seller within the Due Diligence Period, then Buyer shall be deemed
to have elected to terminate this Agreement. If Buyer elects to terminate this
Agreement by notice given to Seller or is deemed to have terminated this
Agreement, the Earnest Money shall be immediately returned to Buyer, and upon
such return, except as expressly provided herein, this Agreement and all rights
and obligations of the respective parties hereunder shall be null and void.
Notwithstanding the foregoing, Seller shall be required to cure: (i) any
monetary liens or encumbrances against the Property; and (ii) any encumbrances
against title which are created by or through Seller after the date hereof. In
the event Seller fails or refuses to cure monetary liens or encumbrances against
the Property, Buyer may, but is not obligated to, elect to satisfy such monetary
liens or encumbrances and deduct the costs of the cure from the Purchase Price.

Notwithstanding the foregoing, Seller shall not create, place, grant, convey, or
otherwise voluntarily cause or otherwise consent to any liens, encumbrances or
restrictions affecting the Real Property and Improvements, or any part thereof,
to be created or suffered following the Effective Date of this Agreement, nor
will Seller during said period convey any interest in the Property to anyone
other than Buyer without Buyer’s prior written consent, which consent Buyer may
withhold in its absolute discretion. At Closing, Seller will cause the Property
to be released or otherwise discharged from any lien securing the payment of a
sum certain which has been voluntarily created by, or with the consent of,
Seller or will bond over said lien to the reasonable satisfaction of Buyer and
Buyer’s title insurance company sufficient to cause said company to insure over
said lien.

Any exceptions to title to the Real Property or Improvements that arise between
the Effective Date of the title commitment obtained by Buyer and the Closing are
referred to herein as “New Defects.” Buyer may notify Seller in writing (the
“Gap Notice”) of any New Defect (a) raised by the Title Insurer between the
Effective Date of the Title Commitment and the Closing (the “Gap”) and (b) not
otherwise known to Buyer prior to the Effective Date of the Title Commitment;
provided that Buyer must notify Seller of such objection to title within two (2)
business days of being made aware of the existence of such exceptions. If Buyer
sends a Gap Notice to Seller, Buyer and Seller shall have the same rights and
obligations with respect to such notice as exist in Section 6(a) of this
Agreement with respect to the Objection Notice.

(b) Examination. Within five (5) days following execution of this Agreement,
Seller shall provide to Buyer copies of the following documents and materials
pertaining to the Property to the extent within Seller’s possession or readily
obtainable by Seller: all contracts, subcontracts or agreements affecting the
Property (the “Contracts”); title commitment/policy, title exceptions, ALTA
survey, site plans and specifications, architectural plans,
environmental/hazardous material reports, structural reports, soils reports,
governmental permits/approvals, zoning information, copies of tax bills,
condemnation notices, operating expense information and reports, and utility
letters and copies of all correspondence related to the plans and specification
for the Improvements, any documents required to be delivered by Seller to Buyer
pursuant to Schedule 6 attached hereto, and any other documents relating to the
Property reasonably requested by Buyer. Seller shall send all such due diligence
items to Buyer at the address set forth in Section 1(n), to the attention of
Phil Han. Seller is not required to deliver an additional copy of such due
diligence items to each party listed in Section 1(n). Additionally, during the
term of this Agreement, Buyer, its agents and designees, shall have the right to
enter the Real Property and Improvements for the purposes of inspecting the
same, conducting soil tests, and making surveys, mechanical and structural
engineering studies, inspecting construction, and conducting any other
interviews, investigations and inspections as Buyer may reasonably require to
assess the condition and suitability of the Property; provided, however, that
such activities by or on behalf of Buyer on the Real Property and Improvements
shall not damage the same nor interfere with the conduct of business by the
occupants thereof; and provided further, however, that Buyer shall indemnify and
hold Seller harmless from and against any and all claims or damages to the
extent directly resulting from the activities of Buyer thereon (but not claims
or damages arising out of the findings of such activities), and Buyer shall
repair any and all damage caused, in whole or in part, by Buyer and return the
Real Property and Improvements to their condition prior to such damage, which
obligation shall survive Closing or any termination of this Agreement. Seller
shall reasonably cooperate with the efforts of Buyer and the Buyer’s
representatives to inspect the Property. After the Effective Date, Buyer shall
be permitted to speak and meet with Tenant in connection with Buyer’s due
diligence. Buyer shall give Seller reasonable notice before entering the Real
Property and Improvements, and Seller may have a representative present during
any and all examinations, inspections and/or studies on the Property. Buyer
shall have the unconditional right, for any reason or no reason, to terminate
this Agreement by giving written notice thereof to Seller prior to the
expiration of the Due Diligence Period, in which event this Agreement shall
become null and void. If Buyer terminates this Agreement, Buyer shall receive a
refund of the Earnest Money (which right shall survive such termination), and
all rights, liabilities and obligations of the parties under this Agreement
shall expire, except as otherwise expressly set forth herein.

(c) Buyer covenants and agrees that the information relating to the Property
delivered to Buyer will be kept confidential by Buyer and will not be used for
any purpose other than in connection with an evaluation of the transaction
contemplated by this Agreement, and Buyer will use commercially reasonable
efforts to safeguard such information from unauthorized disclosure. Buyer may
disclose such information to its directors, employees, accountants, attorneys,
other representatives and as otherwise required by law. The foregoing shall not
apply to (i) information that was in the public domain prior to the date of this
Agreement, (ii) information that is published or otherwise becomes part of the
public domain after the date of this Agreement through a party other than Buyer,
or (iii) information that becomes available to Buyer on a non-confidential basis
from a source other than Seller or its representatives (whether directly or
indirectly) and which source to the best of its knowledge did not acquire the
information on a confidential basis.

(d) Prior to the expiration of the Due Diligence Period, the Board of Directors
of Grubb & Ellis Healthcare REIT II, Inc. shall have approved the transaction
contemplated by this Agreement.

Section 7. Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking, Seller shall notify Buyer in writing of same. Until
Closing, the risk of loss or damage to the Property shall be borne by Seller. In
the event all or any portion of the Property is damaged in any casualty or
condemned or taken and the Operating Subtenant of the affected Facilities
terminates the Operating Sublease pursuant to the terms of the Operating
Sublease, Seller or Buyer may elect to terminate this Agreement with regard to
the Facility so condemned or damaged, by providing written notice of such
termination to the other party within ten (10) business days after Buyer’s
receipt of such notice of termination of the Operating Sublease, upon which
termination the Earnest Money shall be returned to the Buyer and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement with regard to affected Facility, except as otherwise expressly set
forth herein. With respect to any condemnation or taking (of any notice
thereof), if neither Seller nor Buyer elect to terminate this Agreement as
aforesaid, then the parties shall proceed to Closing in accordance with the
terms of this Agreement without abatement of the Purchase Price and upon Closing
the awards, if any, for the condemnation or taking shall be allocated between
Buyer, as Landlord, and the Tenant, all as provided in Section 8 of the Master
Lease. With respect to a casualty, if neither Seller nor Buyer elect to
terminate this Agreement, then the parties shall proceed to Closing in
accordance with the terms of this Agreement without abatement of the Purchase
Price and upon Closing all insurance proceeds shall be assigned or paid over to
the party entitled to same under Article 7 of the Master Lease and applied to
the Restoration of the affected Facility as provided therein.

Section 8. Earnest Money Disbursement. The Earnest Money shall be held by the
Title Insurer, in trust, and disposed of only in accordance with the following
provisions:

(a) Upon receipt of the Earnest Money, Title Insurer shall deliver to Seller and
Buyer written notice confirming Title Insurer’s receipt of the Earnest Money,
the date on which Title Insurer received the Earnest Money and that the Earnest
Money has been deposited as required by this Agreement. The Title Insurer shall
invest the Earnest Money in a money market account reasonably satisfactory to
Buyer, and shall promptly provide Buyer and Seller with confirmation of the
investments made.

(b) If the Closing occurs, the Title Insurer shall deliver the applicable
portion of the Earnest Money (excluding the Columbia Earnest Money) to White
Oaks CG, White Oaks Joplin and White Oak Athens at Closing and the same shall be
credited against the applicable Purchase Price payable to each. If the Columbia
Closing occurs, the Title Insurer shall deliver the Columbia Earnest Money to
White Oaks Columbia at the Columbia Closing and the same shall be credited
against the Purchase Price payable to White Oaks Columbia. If for any reason the
Closing and/or the Columbia Closing do not occur, the Title Insurer shall
deliver the Earnest Money and/or the Columbia Earnest Money (as applicable) to
Seller or Buyer only upon receipt of a written demand therefor from such party,
except where this paragraph expressly provides for notice only from Buyer.
Subject to the last sentence of this clause (b), if for any reason the Closing
or the Columbia Closing does not occur and either party makes a written demand
(the “Demand”) upon the Title Insurer for payment of the Earnest Money, the
Title Insurer shall give written notice to the other party of the Demand within
one business day after receipt of the Demand. If the Title Insurer does not
receive a written objection from the other party to the proposed payment within
five (5) business days after the giving of such notice by Title Insurer, the
Title Insurer is hereby authorized to make the payment set forth in the Demand.
If the Title Insurer does receive such written objection within such period, the
Title Insurer shall continue to hold such amount until otherwise directed by
written instructions signed by Seller and Buyer or a final judgment of a court.
Notwithstanding the foregoing provisions of this clause (b) if Buyer delivers a
notice to Title Insurer stating that Buyer has terminated this Agreement on or
prior to the expiration of the Due Diligence Period, then Title Insurer shall
immediately return the Earnest Money to Buyer without the necessity of
delivering any notice to, or receiving any notice from Seller.

(c) The parties acknowledge that the Title Insurer is acting solely as a
stakeholder at their request and for their convenience, that the Title Insurer
shall not be deemed to be the agent of either of the parties, and that the Title
Insurer shall not be liable to either of the parties for any action or omission
on its part taken or made in good faith, and not in disregard of this Agreement,
but shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from the Title Insurer’s mistake of law respecting the Title
Insurer scope or nature of its duties. Seller and Buyer shall jointly and
severally indemnify and hold the Title Insurer harmless from and against all
liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Title Insurer’s duties
hereunder, except with respect to actions or omissions taken or made by the
Title Insurer in bad faith, in disregard of this Agreement or involving
negligence on the part of the Title Insurer. The Title Insurer has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that the Title Insurer has received and shall hold the Earnest Money in
escrow, and shall disburse the Earnest Money pursuant to the provisions of this
Section 8.

(d) Buyer and Seller, together, shall have the right to terminate the
appointment of Title Insurer hereunder by giving to it notice of such
termination, specifying the date upon which such termination shall take effect
and designating a replacement Title Insurer, who shall sign a counterpart of
this Agreement. Upon demand of such successor Title Insurer, the Earnest Money
shall be turned over and delivered to such successor Title Insurer, who shall
thereupon be bound by all of the provisions hereof. Title Insurer may resign at
will and be discharged from its duties or obligations hereunder by giving notice
in writing of such resignation specifying a date when such resignation shall
take effect; provided, however, that (i) prior to such resignation a substitute
escrow agent is approved in writing by Seller and Buyer, which approval shall
not be unreasonably withheld or delayed, or (ii) Title Insurer shall deposit the
Earnest Money with a court of competent jurisdiction. After such resignation,
Title Insurer shall have no further duties or liability hereunder.

(e) Title Insurer’s agreements and obligations hereunder with respect to the
Earnest Money shall terminate and Title Insurer shall be discharged from further
duties and obligations hereunder upon final payment of the Earnest Money in
accordance with the terms of this Agreement.

Section 9. Default

(a) If Seller is ready, willing and able to consummate the Closing in accordance
with the terms of this Agreement, and Buyer defaults in any of its obligations
undertaken in this Agreement, and should such default continue for a period of
ten (10) business days after the date on which Buyer receives Seller’s written
notice of default, then Seller shall be entitled to, as its sole and exclusive
remedy to either: (i) if Buyer is willing to proceed with Closing, waive such
default and proceed to Closing in accordance with the terms and provisions
hereof; or (ii) declare this Agreement to be terminated, and Seller shall be
entitled to immediately receive all of the Earnest Money as liquidated damages
as and for Seller’s sole remedy. Upon such termination, neither Buyer nor Seller
shall have any further rights, obligations or liabilities hereunder, except as
otherwise expressly provided herein. Seller and Buyer agree that (a) actual
damages due to Buyer’s default hereunder would be difficult and inconvenient to
ascertain and that such amount is not a penalty and is fair and reasonable in
light of all relevant circumstances, (b) the amount specified as liquidated
damages is not disproportionate to the damages that would be suffered and the
costs that would be incurred by Seller as a result of having withdrawn the
Property from the market, and (c) Buyer desires to limit its liability under
this Agreement to the amount of the Earnest Money paid in the event Buyer fails
to complete Closing. Seller hereby waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer. In no event under this
Section or otherwise shall Buyer be liable to Seller for any punitive,
speculative or consequential damages.

(b) In the event of a default in the obligations herein taken by Seller,
including, without limitation, the failure of a condition precedent set forth in
Section 13 of this Agreement, Buyer may, either waive such default and proceed
to Closing in accordance with the terms and provisions hereof or may in its sole
discretion elect to either (i) terminate this Agreement, whereupon Title Insurer
shall return the Earnest Money to Buyer and Seller shall pay to Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement (which obligations shall survive such termination), which return and
payment shall operate to terminate this Agreement and release Seller and Buyer
from any and all liability hereunder, except those which are specifically stated
herein to survive any termination hereof, or (ii) to enforce specific
performance of Seller’s obligations hereunder. Notwithstanding the foregoing, in
the event of a willful or intentional default of Seller hereunder, Buyer shall,
in addition to the foregoing remedies, be permitted to pursue any and all rights
and remedies available to Buyer at law or in equity.

Section 10. Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement. It
is expected that the parties will not attend Closing and instead will utilize an
escrow with Title Insurer. Accordingly, Seller shall deliver to Title Insurer at
least two (2) business days prior to the Closing Date (or on such other date
specified below) the following executed documents, all in form and substance
reasonably satisfactory to Buyer and, as appropriate, executed by Seller and
acknowledged or notarized:

(a) two (2) originals of a Special Warranty Deed conveying the Real Property and
Improvements to Buyer, subject only to the Permitted Exceptions;

(b) The legal description of the Real Property shall be governed by deed by
which Seller acquired title; however, if the legal description of the Real
Property as set forth on the survey obtained by Buyer (the “Survey Description”)
differs from the legal description of the Real Property set forth on the deed by
which Seller acquired title, upon Buyer’s request, Seller shall deliver two
(2) originals of a Quit Claim Deed conveying the Real Property and Improvements
to Buyer utilizing the Survey Description provided that Buyer’s surveyor
certifies that the Survey Description and the legal description set forth in
Seller’s vesting deed describe substantially the same parcel of Real Property;

(c) two (2) originals of a Bill of Sale in the form of Exhibit B attached hereto
from Seller to Buyer conveying the Property Diligence Materials to Buyer;

(d) two (2) originals of an Assignment of Intangible Property in the form of
Exhibit C attached hereto conveying the Intangible Property to Buyer;

(e) a copy of the assignment of the Contracts with respect to a Property from
the applicable Seller of the Property to the applicable Operating Subtenant of
the Property, together with two (2) originals of an indemnity agreement with
respect to the Contracts pursuant to which Seller and applicable Operating
Subtenant indemnify Buyer in connection with all matters relating to the
Contracts, which indemnity shall relate to the period prior to and following
Closing;

(f) a copy of the termination of each lease between each Seller and the
Operating Subtenants;

(g) on the business day prior to the Closing Date, two (2) originals of a
settlement statement setting forth the Purchase Price, all prorations and other
adjustments to be made pursuant to the terms hereof, and the funds required for
Closing as contemplated hereunder;

(h) all transfer tax statements, declarations and filings as may be necessary,
appropriate or required by local practice for purposes of recordation of the
deed;

(i) a good standing certificate for Seller, Tenant, each Operating Subtenant and
any guarantor of the Master Lease and Operating Subleases;

(j) a resolution of each Seller authorizing the sale of the Property to Buyer
and the execution and delivery of all documents executed by Seller, of Tenant
authorizing the execution and delivery of the Master Lease and all other
documents executed by Tenant, of each Operating Subtenant authorizing the
execution and delivery of the of the applicable Operating Sublease and all
documents executed by the Operating Subtenant and of any guarantor of the Master
Lease and Operating Subleases authorizing the execution and delivery of such
guaranty, together with an incumbency certificate for the officers signing this
Agreement and such other instruments as may be reasonably required by Buyer;

(k) in connection with the Master Lease:

1. four (4) originals of the Master Lease;

2. four (4) originals of the Memorandum of the Master Lease in the form required
by the Master Lease;

3. four (4) originals of the guaranty by Guarantor of the obligations of Tenant
under the Master Lease, in the form required by the Master Lease;

4. four (4) originals of the guaranty by the Operating Subtenant of certain
obligations of Tenant under the Master Lease and the obligations of the
Operating Subtenant under the Operating Sublease, in the form required by the
Operating Sublease;

5. the original letter of credit required by the Master Lease and any required
by each Operating Sublease;

6. the security deposit required by the Master Lease and Operating Sublease, if
any;

7. four (4) originals of all other documents or security instruments (including
without limitation the security agreements and UCC-1 financing statements
required by the Master Lease and each Operating Sublease); and

8. four (4) originals of Inter-Creditor Agreements required by the Master Lease;
and

9. evidence that Guarantor is the sole member of Tenant.

(l) a copy of each of the Operating Subleases, fully executed by Tenant and the
applicable Operating Subtenant, in the form attached hereto as Schedule 10(l)
together with guaranties and/or other documents or security required thereby;

(m) keys and combinations to all locks located in the Property (to the extent
allowed by law;)

(n) to the extent not previously delivered to Buyer, but only to the extent
within Seller’s possession or reasonable control, originals of the Due Diligence
Materials and the warranties issued to Seller in connection with the
construction of the Improvements (it being agreed that in the event such
warranties are not assignable to Buyer, Seller shall have such warranties
re-issued to Buyer or Tenant, as requested by Buyer); and copies of all books
and records applicable to the Property;

(o) a certificate as may be required by the Internal Revenue Service pursuant to
Section 1445 of the Internal Revenue Code of 1986, as amended, or the
regulations issued pursuant thereto, certifying the non-foreign status of
Seller;

(p) such affidavits or other instruments as the Title Insurer shall require in
order to issue policies of title insurance (i) free of any exceptions for
unfiled mechanics’ or materialmen’s liens for work performed prior to Closing,
(ii) free from the claim of parties in possession other than the Tenant, and
(iii) providing for such other customary matters as Title insurer shall request;

(q) such original documentation from Broker as may be reasonably required to
evidence the satisfaction or waiver, and release, of all liens that Broker may
have in connection with a claim for commissions or other compensation due to the
Closing of the transaction contemplated by this Agreement, and in form and
substance reasonably acceptable to Title Insurer and which will permit Title
Insurer to issue its title insurance policy to Buyer without exception for and
insuring against such Broker claims;

(r) an original written waiver of rights, in form and substance reasonably
acceptable to Buyer, from each party having a right or option to purchase the
Property (or any portion thereof) from Seller;

(s) a certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant and each Operating Subtenant is
then maintaining policies of insurance of the types and in the amounts required
by the Master Lease and the Operating Subleases, in the form required by the
Master Lease and the Operating Subleases;

(t) an agreement which shall provide that, if Buyer does not acquire all of the
Properties during the executory period of this Agreement, then upon the end of
said executory period, Seller and Buyer shall reconcile any overpayment or
underpayment of the Purchase Price based upon a comparison of the Purchase Price
allocation set forth on Exhibit A-1 against the Purchase Price allocation set
forth on Exhibit A-2;

(u) such other instruments as are reasonably required by Title Insurer to close
the escrow and consummate the purchase of the Property in accordance with the
terms hereof.

Although each of the above items is described as being required of Seller and or
Buyer in connection with the Property, it is the intent of the parties that each
of the above items shall be provided separately by the applicable Seller entity
for each of the Properties being conveyed, and to or by Buyer of the applicable
assignee of Buyer for each Property being acquired.

In addition to the obligations required to be performed hereunder by Seller and
Buyer at Closing, Seller and Buyer each agrees to perform such other acts, and
to execute, acknowledge and deliver, prior to, at or subsequent to Closing, such
other instruments, documents and other materials as the other may reasonably
request and as shall be necessary in order to effect the consummation of the
transactions contemplated hereby and to vest title to the Property in Buyer.

At Closing, Buyer shall instruct the Title Insurer to deliver the Earnest Money
to Seller which shall be applied to the Purchase Price, shall deliver the
balance of the Purchase Price to or as directed by Seller and shall execute and
deliver two (2) original execution counterparts of the closing documents
referenced in the above clauses. Buyer shall have a one time right to extend the
Closing for up to fifteen (15) days upon written notice to Seller to be received
by Seller on or prior to the date scheduled for the Closing. The Closing shall
be held through the mail by delivery of the closing documents to the parties on
or prior to the Closing or such other place or manner as the parties hereto may
mutually agree.

Notwithstanding any provision of this Agreement to the contrary, Seller shall
have the right to postpone the Closing Date for the Closing of the CG Property,
the Joplin Property and/or the Athens Property to one or more future dates
solely for the purpose of finalizing an agreement with the Operating Subtenant’s
lender in connection with the restructuring or refinancing of the Operating
Company’s operating debt, provided that as a condition to exercising this right
of postponement, (i) Seller shall deliver written notice to Buyer at least ten
(10) business days prior to the then-scheduled Closing Date, which notice shall
certify to Buyer that the postponement is solely for the purpose permitted by
this Section, and (ii) the postponement notice shall specify the new Closing
Date for the Property, which date shall be no more than thirty (30) days after
the then-scheduled Closing Date unless otherwise agreed to by the parties.
Seller shall have the right to postpone each such Closing only on one occasion,
and once post-pones as permitted herein, Seller shall have no further right to
postpone the Closing

Section 11. Representations by Seller. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, Seller makes the following representations and
warranties to Buyer as of the date hereof and as of the Closing Date, which
shall survive the closing for a period of one (1) year:

(a) Each Seller is duly organized, validly existing and in good standing under
the laws of its state of organization, and (if different than the state of
organization) the State in which the Property is located. Seller is authorized
to consummate the transaction set forth herein and fulfill all of its respective
obligations hereunder and under all closing documents to be executed by Seller,
and has all necessary power to execute and deliver this Agreement and all
closing documents to be executed by Seller, and to perform all of Seller’s
obligations hereunder and thereunder. Neither the execution and delivery of this
Agreement and all closing documents to be executed by Seller, nor the
performance of the obligations of Seller hereunder or thereunder will result in
the violation of any applicable municipal, county, state and federal laws,
ordinances, regulations, statutes, administrative rulings or restrictive
covenants (“Laws”) or any provision of the organizational documents of or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Seller is bound;

(b) Seller, alone, has, and at Closing hereunder will convey and transfer to
Buyer, indefeasible, good and marketable legal and equitable fee simple title to
the Real Property and Improvements as a single contiguous parcel, free and clear
of all mortgages, liens, claims, judgments, encumbrances, ground rents, leases,
tenancies, licenses, security interests, covenants, conditions, restrictions,
rights of way, easements, encroachments and any other matters affecting title,
except only the Permitted Exceptions;

(c) Seller has not received any written notice of any current or pending
litigation, action, proceeding (including condemnation proceeding), tax appeals
(or other similar proceedings challenging or seeking to reduce the assessed
valuation of the Real Property and Improvements) or environmental investigations
against Seller, the Property or in connection with the business operated at the
Real Property and Seller does not have any knowledge of any threatened
litigation, action, proceeding, tax appeals or environmental investigations
against Seller or the Property;

(d) None of the Contracts will be binding upon Buyer after the Closing;

(e) Except for defaults cured on or before the date hereof, Seller has not
received any written notice of default under the terms of any of the Contracts;

(f) Except for violations cured or remedied on or before the date hereof, Seller
has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any Laws applicable to the
Property and Seller does not have knowledge of any such violations;

(g) There are no occupancy rights, leases or tenancies affecting the Property
that will survive Closing other than the Master Lease and the Operating
Subleases. All parties having a right or option to purchase the Property from
Buyer have waived all of such rights. Apart from this Agreement, Seller has not
entered into any written agreements for the purchase or sale of the Property, or
any interest therein which remain in effect;

(h) To the actual knowledge of Seller, the Property is now and has at all times
been in compliance in all material respects with all Laws. Seller has not
received any written notice that the Property or Seller’s use and occupancy
thereof violates any Laws;

(i) Seller is not a “foreign person” under the Foreign Investment in Real
Property Tax Act of 1980 (“FIRPTA”) and upon consummation of the transaction
contemplated hereby, Buyer will not be required by FIRPTA to withhold from the
Purchase Price any withholding tax;

(j) There are no employees of Seller engaged in the operation or maintenance of
the Property;

(k) Seller has not initiated or participated in, any action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for the Property;

(l) During the period of Seller’s ownership of the Real Property and
Improvements, no Hazardous Substances have been generated, stored, released, or
disposed of on or about the Real Property or Improvements in violation of any
law, rule or regulation applicable to the Property which regulates or controls
matters relating to the environment or public health or safety (collectively,
“Environmental Laws”), and to Seller’s knowledge, prior to Seller’s ownership of
the Real Property and Improvements, no Hazardous Substances have been generated,
stored, released, or disposed of on or about the Real Property or Improvements
in violation of any Environmental Laws. Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. As used in this
Agreement, the term “Hazardous Substances” shall mean any substance or material
which is defined or deemed to be hazardous or toxic pursuant to any
Environmental Laws. To Seller’s best knowledge, there are no underground storage
tanks located on the Property;

(m) Except as otherwise contemplated by the Master Lease or this Agreement, no
consent, approval or other action of, or filing on registration with, any
governmental agency, commission or office is required on Seller’s behalf with
respect to the transaction contemplated herein;

(n) No litigation or proceeding before any commission, agency or other
administrative authority is pending or threatened against or affecting the
Property or Seller’s use of the Property or arising out of or by virtue of the
ownership or use by Seller of the Property. No pending or threatened judicial,
municipal, health or administrative proceeding exists which affects the Property
or Seller’s use of the Property, or in which Seller is or may be a party by
reason of the ownership or use by Seller of all or any part of the Property;

(o) There are not any outstanding, cited or proposed deficiencies, sanctions or
work orders of any authority related to the Property and the operation of the
Property; and

(p) All books, records, maintenance and service records, bills, invoices and
related documentation furnished or made available by Seller to Buyer are
complete, true and correct in all material respects.

Buyer hereby acknowledges, understands and agrees that it has an opportunity to
inspect the Property as set forth in Section 6 herein, and except as set forth
in this Agreement, the Property shall be conveyed at Closing to Buyer in “as-is”
condition with no representation or warranties whatsoever.

Section 12. Buyer’s Representations. Buyer represents and warrants to, and
covenants with, Seller as follows:

(a) Buyer is duly formed, validly existing and in good standing under the laws
of Delaware, is authorized to consummate the transaction set forth herein and
fulfill all of its obligations hereunder and under all closing documents to be
executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been (or as of Closing will have been)
duly authorized by all requisite corporate or other required action on the part
of Buyer and are the valid and legally binding obligation of Buyer, enforceable
in accordance with their respective terms. Neither the execution and delivery of
this Agreement and all closing documents to be executed by Buyer, nor the
performance of the obligations of Buyer hereunder or thereunder will result in
the violation of any law or any provision of the organizational documents of
Buyer or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Buyer is bound;

(b) No petition has been filed by or against Buyer under the Federal Bankruptcy
Code or any similar State or Federal Law.

Section 13. Conditions to Buyer’s Obligations. All of Buyer’s obligations
hereunder (including, without limitation, Buyer’s obligation to pay the Purchase
Price, to accept title to the Property and to consummate the Closing) are
expressly conditioned on the satisfaction at or before the time of Closing of
the following conditions precedent being fully satisfied as of the Closing (any
one or more of which may be waived in writing in whole or in part by Buyer, at
Buyer’s option):

(a) At Closing, Seller shall deliver possession of the Property to Buyer free
and clear of all tenancies and other occupancies except for the Master Lease and
the applicable Operating Sublease;

(b) Seller shall deliver to Buyer on or before the Closing the items set forth
in Section 10 above that Seller is obligated to deliver;

(c) Buyer shall receive from the Title Insurer or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s form of
title insurance policy, or irrevocable and unconditional binder to issue the
same, with extended coverage for the Real Property in the amount of the Purchase
Price allocated pursuant to Exhibit A, dated, or updated to, the date of the
Closing, insuring, or committing to insure, at its ordinary premium rates
Buyer’s good and marketable title in fee simple to the Real Property and
otherwise in such form and with such endorsements as provided in the title
commitment approved by Buyer pursuant to Section 6 hereof and subject only to
the Permitted Exceptions;

(d) The Real Property and Improvements shall have a valid, permanent and
unconditional certificate of occupancy (or the equivalent thereof) for each
location (to the extent required by applicable law), and Buyer shall have
received a copy of such certificate;

(e) The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing.

(f) Each Operational Subtenant shall be in possession of the premises demised
under the Operational Subleases, open for business to the public and paying full
and unabated rent under the Operational Subleases;

(g) Between the date hereof and the Closing Date, there shall have been no
material adverse change in the financial or physical condition of the Property
or the business operated thereon; and

(h) The municipality in which the Property is located issues all certificates,
permits and inspection and other approvals that may be required as a condition
to the transfer of the Property to Buyer.

If any of the foregoing conditions precedent have not been satisfied as of
Closing, Buyer may either: (i) waive any unsatisfied conditions and proceed to
Closing in accordance with the terms and provisions hereof with no deduction
from or adjustment of the Purchase Price except for (a) adjustment equal to the
amount required to satisfy and discharge of record at or before Closing of any
and all lien, judgment or other encumbrance which can be removed by the payment
of a fixed and ascertainable amount together with interest and penalties
thereon, if any, and together with any additional title insurance costs or
premiums imposed by Title Insurer by reason thereof, and (b) the cost of curing
any failed condition precedent to the extent reducible to a liquidated sum; (ii)
terminate this Agreement by delivering written notice thereof to Seller no later
than Closing, upon which termination the Earnest Money shall be refunded to
Buyer and Seller shall reimburse Buyer for all title insurance company charges,
survey charges, attorneys’ fees and other out-of-pocket costs incurred in
connection with the transactions contemplated by this Agreement, all
obligations, liabilities and rights of the parties under this Agreement shall
terminate.

Section 14. Conditions to Seller’s Obligations. Seller’s obligation to deliver
title to the Property shall be subject to compliance by Buyer with the following
conditions precedent on and as of the date of Closing:

(a) Buyer shall deliver to Seller on the Closing Date the remainder of the
Purchase Price, less that portion of the Purchase Price allocated to the
“Columbia Property” (as hereinafter defined), which amount will be delivered on
the Columbia Closing Date (as hereinafter defined), subject to adjustment of
such amount pursuant to Section 2 hereof;

(b) Buyer shall deliver to Seller on or before the Closing the items set forth
in Section 10 above that Buyer is obligated to deliver; and

(c) The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.

Section 15. Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received: (i) upon receipt if delivered in person,
(ii) upon receipt if deposited in the United States mail, registered or
certified, return receipt requested, or (iii) on the second business day
following deposit with a nationally recognized overnight courier, to the
addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notices may be given on a
party’s behalf by its attorney.

Section 16. Seller Covenants. Seller agrees that pending Closing for a Property,
with respect to that property it: (a) shall continue to operate and manage the
Property in the same manner in which Seller has previously operated and managed
the Property; (b) shall, subject to Section 7 hereof and subject to reasonable
wear and tear, maintain the Property in the same (or better) condition as exists
on the date hereof; and (c) shall not, without Buyer’s prior written consent,
enter into any new lease, license agreement or other occupancy agreement with
respect to the Property. Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of the Property, whether insured or not.

Section 17. Bulk Transfer Tax Clearance. The parties acknowledge that the laws
of the state in which the Property is located may require that, as a result of
the sale of the Property to Buyer, certain governmental agencies or authorities
be notified in advance of the Closing Date, of the proposed assignment and
transfer of the Property by Seller to Buyer, and further may require that Seller
(and in certain circumstances, Seller’s direct or indirect owners) obtain and/or
deliver to Buyer a clearance certificate evidencing the payment by Seller of
certain taxes and assessments. Seller will timely give such applicable notices
(if any) to such governmental agencies or authorities, in advance of Closing, as
required under such laws, and shall use their its best efforts to promptly
obtain and deliver to Buyer such applicable clearance certificates, if any, by
the Closing Date. The parties further acknowledge that, as a result of
procedures for the administration of applications for such clearance
certificate, and anticipated delays therein, it may not be possible for Seller
to obtain and deliver such clearance certificate as of the Closing Date, or for
some period of time thereafter. Seller shall nevertheless deliver to Buyer at
Closing evidence reasonably acceptable to Buyer and to the Title Insurer that
such applicable notices (in proper form) have been timely delivered and, if such
notices are statutorily required, that all tax returns for periods prior to the
tax fiscal year(s) in which the Closing occurs have been filed with and all
taxes paid to all applicable governmental authorities. Seller also shall
promptly request and upon receipt (but at lease three (3) business days before
the Closing Date) deliver to Buyer a Tax Lien Certificate, issued by the
Department of Revenue of the State in which the Property is located evidencing
that no liens or claims for unpaid taxes have been assessed against Seller or
the Property. Seller agrees to act in good faith and with reasonable diligence
to apply for, obtain and (upon receipt) deliver to Buyer (with copies to the
Title Insurer) all statutorily required clearance certificates at or as soon
after the Closing Date as is reasonably possible. If any such clearance
certificate is not available at the Closing, the failure to deliver such
clearance certificate shall not constitute a deficiency in the quality of title
that Seller is required by this Agreement to convey, provided that the Title
Insurer shall raise no exception therefor in the title policy, and provided
further that (i) no liens or claims for unpaid taxes shall then have been
assessed against Seller or the Property, and (ii) Seller delivers to the Title
Insurer and Buyer at Closing a written indemnification agreement in form and
content, and issued by Seller and/or a party, reasonably acceptable to Buyer and
its counsel relating to liabilities that may arise against Buyer and the
Property as a result of the Seller’s failure to obtain and deliver such
clearance certificates as of the Closing.

Section 18. Performance on Business Days. Computation of Time; Performance on
Business Days. In computing any period of time pursuant to this Agreement, the
day of the act or event from which the designated period of time begins to run
will not be included. The last day of the period so computed will be included,
unless it is a Saturday, Sunday or a Holiday, in which event the period runs
until the end of the next day which is not a Saturday, Sunday or such legal
holiday. The term “business day” shall mean Monday through Friday, except for a
Holiday. The term “Holiday” shall mean Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, Christmas Day and New Year’s Day. All references to a
period of days herein shall be deemed to refer to calendar days unless the term
“business day” is used.

Section 19. Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by Seller and Buyer. No signature of
Title Insurer shall be required to amend this Agreement except for an amendment
modifying the terms of Section 8 of this Agreement. No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof. Any rule of
construction which provides that ambiguities are to be resolved against the
drafting party shall not apply to the interpretation of this Agreement.

Section 20. Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law

Section 21. Applicable Law. This Agreement shall be construed under the laws of
the State in which the Property is located, without giving effect to any state’s
conflict of laws principles.

Section 22. Broker’s Commissions. Buyer and Seller each hereby represent that,
except for the Broker listed herein, there are no other brokers involved or that
have a right to proceeds in this transaction. Seller shall be responsible for
payment of commissions to the Broker pursuant to a separate written agreement
executed by Seller. Seller and Buyer each hereby agree to indemnify and hold the
other harmless from all loss, cost, damage or expense (including reasonable
attorneys’ fees at both trial and appellate levels) incurred by the other as a
result of any claim arising out of the acts of the indemnifying party (or others
on its behalf) for a commission, finder’s fee or similar compensation made by
any broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.

Section 23. Assignment. Buyer may assign its rights under this Agreement,
provided, however, that no such assignment shall relieve Buyer of any of its
obligations hereunder until Closing is complete. If this Agreement relates to
more than one Property, Buyer may assign this Agreement in part with respect to
individual Properties to facilitate the acquisition of each Property by a
separate entity formed by Buyer.

Section 24. Attorneys’ Fees. In any action between Buyer and Seller as a result
of a party’s failure to perform or a default under this Agreement, the
prevailing party shall be entitled to recover from the other party, and the
other party shall pay to the prevailing party, the prevailing party’s attorneys’
fees and disbursements and court costs incurred in such action.

Section 25. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted by electronically shall be valid for all
purposes, however any party shall deliver an original signature on this
Agreement to the other party upon request.

Section 26. Anti-Terrorism. Neither Buyer or Seller, nor any of their
affiliates, are in violation of any Anti-Terrorism Law (as hereinafter defined)
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).

Section 27. Columbia Closing. Buyer and Seller agree that the purchase of the
Columbia Property will not be consummated at Closing. The purchase of the
Columbia Property shall be consummated on the “Columbia Closing Date”, which
shall be forty-five (45) days after the later of (i) October 30, 2010, or
(ii) the date that the long term acute care hospital operated therefrom first
establishes Earnings Before Interest, Taxes, Depreciation and Amortization
(EBITDAR) coverage of at least two (2) times the monthly rent for such location,
as such rent is described in the Master Lease (the “Rent Coverage Contingency”).
When Seller’s operation from the facility located on the Columbia Property
satisfies the Rent Coverage Contingency, Seller shall notify Buyer of same in
writing. Upon Buyer’s receipt of such notice, it shall have thirty (30) days to
examine the Columbia Property pursuant to Section 6 of this Agreement, and Buyer
shall have all rights, including the right to terminate this Agreement relative
only to the Columbia Property, as set forth in Section 6, during said thirty
(30) day period, in order to confirm that there has been no material change to
the Columbia Property following the end of the Due Diligence Period. Provided
Buyer does not terminate the Agreement relating to the Columbia Property during
said thirty (30) day period due to such a material change to the Columbia
Property, Buyer shall consummate the purchase of the Columbia Property on the
Columbia Closing Date. In the event that the long-term acute care hospital
operated from the Columbia Property does not satisfy the Rent Coverage
Contingency on or before October 30, 2011, then Buyer shall elect either (i) not
to purchase the Columbia Property, or (ii) to purchase the Columbia Property
despite the fact that the Rent Coverage Contingency has not been satisfied.
Buyer shall make such election in writing to Seller on or before November 30,
2011, in which event the Columbia Closing Date shall be on a mutually acceptable
date during December, 2011. Buyer also may elect to consummate the Columbia
Closing on any date after October 30, 2010 and prior to December 31, 2011 even
if the Rent Coverage Contingency has not been satisfied.

Notwithstanding any language contained in this Agreement to the contrary, this
secondary closing shall not limit the application of the covenants and
conditions contained in the Agreement as relates to any of the Property,
including but not limited to the Columbia Property; however, where applicable,
the term “Closing” shall be deemed to refer to the “Columbia Closing” as it
relates to the Columbia Property and this secondary closing.

Section 28. Cooperation with Audit. Seller acknowledges that Buyer intends to
assign all of its rights, title and interest in and to this Agreement The
assignee may be affiliated with a publicly registered company (“Registered
Company”) promoted by Buyer. Seller acknowledges that it has been advised that
if the Buyer is affiliated with a Registered Company, the assignee may be
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the three (3) most recent pre-acquisition
fiscal years (the “Audited Years”) and the current fiscal year through the date
of acquisition (the “stub period”) for the Property. To assist the assignee in
preparing the SEC Filings, the Seller covenants agrees to provide the assignee
with the following during the Due Diligence Period and any time thereafter until
the first anniversary of the Closing Date: (i) access to bank statements for the
Audited Years and stub period; (ii) rent roll as of the end of the Audited Years
and stub period; (iii) operating statements for the Audited Years and stub
period; (iv) access to the general ledger for the Audited Years and stub period;
(v) cash receipts schedule for each month in the Audited Years and stub period;
(vi) access to invoices for expenses and capital improvements in the Audited
Years and stub period; (vii) accounts payable ledger and accrued expense
reconciliations; (viii) check register for the 3-months following the Audited
Years and stub period; (ix) all leases and 5-year lease schedules; (x) copies of
all insurance documentation for the Audited Years and stub period; (xi) copies
of accounts receivable aging as of the end of the Audited Years and stub period
along with an explanation for all accounts over 30 days past due as of the end
of the Audited Years and stub period; (xii) signed representation letter in the
form attached hereto as Schedule “28-A” (“Representation Letter”), and (xiii) to
the extent necessary, the information set forth in the letter set forth in the
form attached hereto as Schedule “28-B”(“Audit Letter”). Seller also agrees to
deliver to Buyer a signed Representation Letter and the information requested in
the Audit Letter within five (5) business days prior to Closing, and such
delivery shall be a condition to Closing so long as such request is made during
the Due Diligence Period. The provisions of this Section shall survive Closing.

Section 29. Buyer’s Disclosures. Seller acknowledges that Buyer is the
subsidiary of a Real Estate Investment Trust (“REIT”) and that, as such, it is
subject to certain filing and reporting requirements in accordance with federal
laws and regulations, including but not limited to, regulations promulgated by
the Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publically file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation after
Closing.

Section 30. Defined Terms. Capitalized terms not defined in the body of this
Agreement but defined in the form of the Master Lease attached to this Agreement
shall have the meaning given to such terms in the Master Lease.

The remainder of this page is intentionally blank. Signatures pages follow this
page.

1

SELLERS’ SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

SELLERS:

“WHITE OAKS CG”:

WHITE OAKS REAL ESTATE INVESTMENTS
OF CAPE GIRARDEAU, LLC
a Missouri limited liability company

By: White Real Estate Investments, LLC
Its: Managing Member

By: /s/ William K. Kapp
Name: William K. Kapp
Title: President

Date June 18, 2010

“WHITE OAKS JOPLIN”:

WHITE OAKS REAL ESTATE INVESTMENTS
OF JOPLIN, LLC


a Missouri limited liability company

By: White Real Estate Investments, LLC
Its: Managing Member

By: /s/ William K. Kapp
Name: William K. Kapp
Title: President

Date June 18, 2010

“WHITE OAKS COLUMBIA”:

WHITE OAKS REAL ESTATE INVESTMENTS
OF COLUMBIA, LLC


a Missouri limited liability company

By: White Real Estate Investments, LLC
Its: Managing Member

By: /s/ William K. Kapp
Name: William K. Kapp
Title: President

Date June 18, 2010

“WHITE OAKS ATHENS”:

WHITE OAKS REAL ESTATE INVESTMENTS
OF ATHENS, LLC


a Georgia limited liability company

By: White Real Estate Investments, LLC
Its: Managing Member

By: /s/ William K. Kapp
Name: William K. Kapp
Title: President

Date June 18, 2010

BUYER’S SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

BUYER:

“BUYER”:

GRUBB & ELLIS EQUITY ADVISORS, LLC,
A Delaware limited liability company

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President
Date: June 17, 2010

2